DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach the interconnection and interrelation wherein the first segment comprises an injection channel comprising a first end and a second end, the first end being fluidly connected to the injection orifice, the second end forming the first inner edge of the first segment, as claimed in combination with the remaining limitations of independent claim 1. 
Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach the interconnection and interrelation of attaching the second optical surface on the frame; and injecting the optical adhesive in the inner volume through the injection orifice and the injection channel, as claimed in combination with the remaining limitations of independent claim 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963.  The examiner can normally be reached on M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



2 January 2021